SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Clarification on News: Sale of Asset Rio de Janeiro, June 20 th , 2014 – Petróleo Brasileiro S.A. – Petrobras clarifies news broadcast in the media about a potential sale of asset. As was announced to the market, the Petrobras Business and Management Plan provides for divestment of assets abroad and in Brazil. The overall amount of the divestment from 2014 to 2018 is around US$ 5 and US$ 11 billion, depending on the unfolding of the company’s financial indicators. Therefore, Petrobras is analyzing divestments opportunities that are consistent with the objectives outlined in its Strategic Planning and will closely inform the market whenever facts requiring a press release take place. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 20, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
